DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 12/15/2021 has been entered and made of record.  
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 12/15/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Response to Amendment/Remarks
In the response filed Claims 1, 12, 17, 20, 21, 26, and 32 were amended.  Claims 4 and 24 were canceled.  Claims 40 and 41 were added new.  Claims 1-3, 5-23, and 25-41 were presented for examination.  

Applicants’ amendments/remarks regarding claim objections and rejections under 35 USC 112(b) to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further 

Allowable Subject Matter
Claims 1-3, 5-23, and 25-41 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a method to protect against distributed denial of service attacks utilized an encrypted HTTPS messaging protocol.  Various examples have been found in the art describe aspects of the claimed invention.  Chesla (US 2008/0086434 A1) ¶ 71-76 gives examples of rate based features such as HTTP requests per second, and rate invariant features such as the HTTP request URL size distribution.  Chesla, ¶ 68-76 teaches measuring the inbound and outbound traffic characteristics to a protected web server.  Chesla, ¶ 88-96 and ¶ 306 disclose using HTTP rate and HTTP size information to determine that a potential HTTP flood DDoS attack is occurring.  Chesla, ¶ 99-102 discloses performing a mitigation action against the potential attack.  
		Chesla does not, but in related art, Anderson Anderson et al. (US 	2019/0245866 A1) ¶ 78-80 and ¶ 93-93 teach inferring HTTP header information 	within TLS encrypted tunnels without decrypting the data.  Anderson, ¶ 34, ¶ 36, 	and ¶ 44-46 teaches using a machine learning classifier on encrypted traffic to 
		Chesla in view of Anderson does not, but in related art Be’ery et al. (US 	2015/0207806 A1), ¶ 22 and ¶ 70 teaches analyzing TCP packet headers as part 	of a process to detect application layer malicious activity.
However, as applicant notes, “in Be'ery, the information about protocol headers is unrelated to the information about packet metrics. In other words, Be'ery uses packet headers and it uses packet metrics but it uses these two categories of information separately Thus, in Be'ery, there is no analyzing of packet headers to determine packet metrics even if such were, arguendo, and Applicant is not admitting, analogous to traffic telemetries. In other words, packet head information and packet metric information exist in Be'ery but they are independent and unrelated, and one is not determinable from the other”. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435                                                                                                                                                                                                        
/J. BRANT MURPHY/Primary Examiner, Art Unit 2435